Citation Nr: 1613444	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos and/or herbicides, for substitution purposes.


REPRESENTATION

Appellant represented by:	Tommy J. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, P.S., and S.W.



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1972.  The Veteran died in January 2011.  The appellant is the Veteran's surviving spouse, who has been accepted as the Veteran's substitution for the purpose of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in September 2013, when it was remanded for additional development.  

In October 2011, the appellant was afforded a Board videoconference hearing; a transcript of the proceeding is associated with the electronic claims file.  However, as set forth in a February 12, 2016 letter from the VA that was sent to both the appellant and her attorney, the Veterans Law Judge who conducted the videoconference hearing is no longer employed by the Board.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, the VA may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The February 2016 letter explained that although the VA had a complete transcript of the hearing and was therefore able to make a decision on the record, the appellant had a right to request another Board hearing.  The letter indicated that if the appellant did not respond within 30 days, the Board would assume that she did not want another hearing and would proceed accordingly.  To date, the appellant has not responded to the February 2016 letter; thus, a new hearing is not required prior to adjudicating the instant appeal.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system includes a VA medical opinion dated in May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran developed lung cancer due to exposure to asbestos and/or herbicides during his active military service.  Specifically, the appellant contends that the Veteran was exposed to asbestos while serving on ships during the Vietnam War, as the ships contained asbestos throughout, and the Veteran was therefore in close proximity to asbestos.  The appellant also asserts that the Veteran was exposed to Agent Orange when his ship was docked approximately a mile off shore of Vietnam.  

Unfortunately, an additional remand is needed prior to adjudicating the claim on appeal.  Although the Board regrets any additional delay, a remand is necessary to ensure that there is a complete record upon which to afford the appellant every possible consideration and to decide her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, the Board finds that a remand is necessary under the VA's duties to notify and to assist.  In pertinent part, the VA's duty to notify requires it to notify a claimant of any information and medical or lay evidence that is necessary to substantiate a claim.  See 38 C.F.R. § 3.159(b).  Following the Board's remand, in November 2013, the RO sent the appellant a letter at an address in Oklahoma City that set forth additional evidence that might support an asbestos-related claim.  This letter was returned to the VA in January 2014 as undeliverable.  A January 2014 notation in the electronic claims file indicates that the Board's September 2013 remand was re-mailed to the appellant at a Norman, Oklahoma address.  Additionally, a letter from the appellant dated later in January 2014 indicates that she received returned mail because of a change of address; she noted that her current address was the Norman, Oklahoma address.  Although the appellant referred to document identification number 014 DS 200, there does not appear to be a document in the claims file that matches this document identification number.  As there is no indication that the RO attempted to re-send the November 2013 letter regarding developing asbestos-related claims, the Board finds that the RO must make an additional attempt to send the November 2013 letter to the appellant's current address of record.  See 38 C.F.R. § 3.159(b); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Based on a review of the record, the Board finds that there may be pertinent outstanding treatment records.  In the September 2013 remand, the Board noted that a private physician diagnosed the Veteran with chronic obstructive pulmonary disease (COPD), and in November 2008, the physician opined that the Veteran's asbestos exposure could have contributed to his lung disease.  The Board has reviewed the evidence of record, and there do not appear to be private treatment records associated with the claims file.  Assuming these records exist, they may be relevant to the Veteran's claim.  In this regard, the Board observes that the Veteran submitted a signed medical release form in June 2009 authorizing the VA to obtain records from private physician G.K., and there is no indication that the RO made an attempt to obtain these records.  While the Board acknowledges that the Veteran indicated that these treatment records pertain to cancers of the tonsils and lymph nodes, there remains a possibility that they could be relevant to the appellant's claim, particularly given the Board's prior reference to privately-diagnosed COPD.  Thus, on remand, the RO should attempt to obtain outstanding private treatment records that may be relevant to the appellant's claim.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

Finally, based on a review of the record, the RO should attempt to obtain records in the custody of the Social Security Administration (SSA).  According to an SSA inquiry dated in April 2010, the Veteran was receiving disability benefits, with a disability onset date of June 2007.  The Board acknowledges that this onset date predates the Veteran's lung cancer diagnosis.  Nevertheless, on remand, the RO should obtain and associate with the claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that the VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include Dr. G.K. and/or any other private physician who treated the Veteran for COPD or any other lung disorder in or around 2008.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Re-send the appellant and her representative a VCAA letter addressing asbestos-related service connection claims.

3.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

4.	After undertaking any other development it deems necessary, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the AOJ should furnish the appellant and her representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


